Citation Nr: 1027193	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of left ear 
labyrinthitis, to include left ear hearing loss, tinnitus, and 
cochlear insult, claimed as loss of hearing in one ear.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include general anxiety disorder, depression, and 
posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
May to July 1985, and in the United States Army from November 
1996 to April 1997.  He had subsequent service in the Army 
Reserve with additional unverified periods of active duty for 
training and/or inactive duty for training between April 1997 and 
October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which denied entitlement to the benefits currently sought on 
appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Detroit, Michigan in May 2010 to 
present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

Prior to analyzing the Veteran's claim, the Board acknowledges 
the recent ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009), which clarified how the Board should analyze claims, 
specifically to include those for posttraumatic stress disorder 
or other psychiatric ailments.  As emphasized in Clemons, though 
a Veteran may only seek service connection for a particular 
disorder, the Veteran's claim "cannot be a claim limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed...."  Id.  In 
essence, the Court found that a Veteran does not file a claim to 
receive benefits for a particular psychiatric diagnosis that is 
named on a claims form, but instead makes a general claim for 
compensation for the affliction posed by the Veteran's 
psychiatric symptoms generally.  The Board will analyze the 
Veteran's current claim under this framework as it is 
recharacterized on the cover page of this document.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Left ear labyrinthitis, hearing loss, tinnitus, or cochlear 
insult were not demonstrated or diagnosed during service or until 
several years later, and there is no competent evidence showing a 
relationship between his current left ear condition and his 
military service.  


CONCLUSION OF LAW

Left ear labyrinthitis, hearing loss, tinnitus, or cochlear 
insult were not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

In correspondence dated in April 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran.  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim of service 
connection for left ear problems including loss of hearing, 
tinnitus, labyrinthitis, cochlear insult, and cerumen impaction, 
as well as descriptions of the information and evidence that VA 
would seek to provide and that which the Veteran was expected to 
provide in support of his claim.  The Veteran was further 
notified of the process by which initial disability ratings and 
effective dates are established.  This pre-adjudicatory notice 
fully complies with applicable regulations and case law pertinent 
to a claim of service connection.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also assisted the Veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  Service treatment records have been associated with the 
claims file.  Identified and available post-service treatment 
records have been secured.  To the extent that records may not 
have been obtained directly from Dr. RP of Southeast Michigan 
Surgical Hospital, although requested by VA in October 2006, the 
Board finds that an additional request for such records is 
unnecessary.  Specifically, the record establishes that the 
Veteran filed a complaint against the medical license of Dr. RP 
in regard to the September 2003 instance of treatment in 
question, and a full case summary from the Physician's Review 
Organization is of record, including the September 2003 treatment 
history cited by the Veteran in his claim for benefits.  Thus, 
the Board finds that the information sought is essentially 
already of record and an additional remand for such records would 
be duplicative and result in an unnecessary delay without further 
benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  

The Veteran has not been provided with a VA medical examination 
in regard to his left ear claim; however, one is not required 
here.  The Board is only required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, injury or 
disease.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  In the present case, while there is 
medical evidence of a current left ear disorder, there is no 
credible evidence of any left ear event, injury, or disease in 
service, and no credible indication of an association between the 
current left ear problems and the Veteran's military service.  
Instead, the Veteran asserts that his current left ear problems 
began with left ear infection, or labyrinthitis, occurring while 
a member of the inactive Reserve in September 2003.  He posits 
that this ear infection was related to his active military 
service because he believes that he may have had a long-standing 
undiagnosed cerumen (earwax) impaction in his Eustachian tube 
during such service, which later delayed an accurate diagnosis of 
labyrinthitis several years later.  Decision review officer (DRO) 
hearing transcript, January 2008.    

Of note, upon a Report of Medical History form completed by the 
Veteran in May 2001, the time at which he asserts that he had 
this undiagnosed cerumen impaction, he explicitly denied hearing 
loss or recurrent ear infections and did not identify any other 
problems pertinent to his ears.  Service treatment records.  
There simply is no medical evidence of any left ear problem 
during service, and no credible lay history of observable left 
ear symptoms during service.  Indeed, a military  medical 
examination in May 2001 found the Veteran's ears to be clinically 
normal, including internal and external canals, and although the 
Veteran is competent to describe his own symptoms, he is not 
competent to testify to medical relationships which would require 
a certain degree of medical knowledge.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994).  The Board does not find that the Veteran has medical 
training and as such is not competent to opine regarding the 
claimed medical relationship, particularly one so attenuated as 
hearing loss due to labyrinthitis, which may in turn be due to an 
undocumented earwax build-up from several years prior.  In 
particular, a medical doctor found no evidence of excessive 
cerumen or any other left ear problems in a contemporaneous 
examination, which contradicts the theory posited by the Veteran.  
Without competent and credible evidence of any left ear event, 
injury or disease in service, there is no duty to provide 
additional assistance in the form of a VA medical exam or 
specialized opinion.  38 C.F.R. § 3.159(c)(4) (2009).

Finally, the Board finds it important to acknowledge that in the 
other issue presently on appeal the Board is issuing a remand, in 
part to obtain verification of the Veteran's various active duty 
for training and inactive duty for training dates during his 
Reserve service, as the Veteran's psychiatric claim rests in part 
upon his duty status and location on a given date.  Those facts 
are distinguishable from the current claim for left ear 
disorders, wherein the Veteran's duty status on a particular date 
is not relevant to the presently decided claim in the absence of 
any evidence of a left ear event, injury, or disease, regardless 
of duty status.  In particular, although specific Reserve service 
duty dates may yet be unclear, medical records from the Veteran's 
Reserve period of service are of record and available for the 
Board's consideration which is all that is required for the 
present claim.  In all, the duty to assist has been fulfilled 
with regard to the left ear claim. 

Service Connection

The Veteran seeks service connection for various left ear 
disorders stemming from an episode of labyrinthitis in September 
2003 which he contends is attributable to his military service.  
In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  

Alternatively, the nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service connection 
(here, sensorineural hearing loss) manifested itself to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The presumption provisions contained in 
§§ 3.307 and 3.309, however, apply only to periods of active 
duty, not active duty for training (ACDUTRA) on inactive duty for 
training (INACDUTRA) during Reserve service.  See Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995).  Thus, for presumptive 
service connection for left ear sensorineural hearing loss to be 
applicable in this case, hearing loss must have manifested to a 
compensable degree within one year of the conclusion of the last 
active duty military service period ending in April 1997, i.e. 
during or prior to April 1998.  Instead, upon military medical 
examination in May 2001, the Veteran's hearing acuity test 
results with pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
20
15
10
5
5

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability subject to 
compensation only when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  Therefore, in May 2001, over four years after conclusion 
of the Veteran's regular active duty service, he did not have 
compensable hearing loss, and presumptive service connection for 
such does not apply.  38 C.F.R. §§ 3.307, 3.309.

Nonetheless, the Board has duly considered whether the Veteran's 
claimed left ear problems may be subject to service connection on 
a direct basis.  The Veteran has been diagnosed with left ear 
tinnitus and left ear profound sensorineural hearing loss, 
secondary to his history of viral labyrinthitis.  See, e.g., 
Private treatment by Dr. MS, April 2004.  Thus, there is medical 
evidence of a current left ear disability.  

However, as initially discussed in the duty to assist section 
above, the Board does not find competent or credible evidence of 
an in-service incurrence of left ear problems.  Service treatment 
records are negative for any complaint of left ear ache, 
infection, hearing loss, tinnitus, or any other ear troubles.  
Upon military medical examinations in May 1996 and May 2001, the 
Veteran explicitly denied ear problems including hearing loss, 
and the ears were clinically evaluated as normal.  Furthermore, 
the Veteran does not describe observable left ear symptoms during 
his military service.  Instead, he merely theorizes that ear wax 
began to build up during service which several years later may 
have delayed the diagnosis of his post-service labyrinthitis 
which in turn resulted in his current hearing loss.  DRO hearing, 
January 2008.  At best, this results in a rather tenuous 
relationship to military service.  Even so, despite extensive 
post-service medical evaluation, the Veteran's private treatment 
records associate his current left ear hearing loss and tinnitus 
with an episode of viral labyrinthitis, but do not describe any 
etiological relationship between labyrinthitis, caused by a 
virus, and the ear wax build up described by the Veteran but 
undocumented in the contemporaneous medical records.  In 
addition, the Veteran's private treatment records document that 
the Veteran experienced a "sudden" onset of left ear hearing 
loss in September 2003, many years after the Veteran's last 
active duty military service.  Private treatment by Dr. MS, April 
2004.

Based on the foregoing, the Board finds no credible evidence of 
any in-service left ear event, injury, or disease, and no 
evidence of a relationship between the Veteran's left ear 
disorder and his military service.  Rather, the evidentiary 
record establishes that the Veteran's current left ear hearing 
loss and tinnitus disorders are due to an intervening viral 
infection of the left ear which occurred after all periods of the 
Veteran's active duty, active duty for training, and inactive 
duty for training periods by his own admission, occurring instead 
while he was in inactive ready reserve or IRR status only.  See 
DRO hearing transcript, January 2008 (confirming Reserve service 
from April 1997 to October 2002 and describing IRR service); 
38 C.F.R. § 3.6(a) (defining active military, naval, and air 
service implicitly excluding IRR status).  Thus, the 
circumstances of this case do not warrant entitlement to service 
connection for residuals of labyrinthitis, including left ear 
hearing loss and tinnitus or other left ear problems.  38 C.F.R. 
§ 3.303.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for the claimed left ear disorders.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  


ORDER

Service connection for residuals of left ear labyrinthitis, to 
include left ear hearing loss, tinnitus, and cochlear insult, 
claimed as loss of hearing in one ear, is denied.


REMAND

Additional evidentiary development is required before the issue 
of entitlement to service connection for  an acquired psychiatric 
disorder is ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2009).  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

In particular, the Veteran recently asserts that his psychiatric 
problems stem from events occurring from September 11-26, 2001 at 
which time he reports being in Egypt during his Reserve service, 
apparently in an ACDUTRA capacity.  DRO hearing transcript, 
January 2008.  Other records in the claims file confirm that the 
Veteran was in the Army Reserve at that time, and a retirement 
points statement reflects 35 active duty points awarded between 
May 2001 and May 2002, but do not specify the ACDUTRA or INADUTRA 
dates within that annual period.  Furthermore, the evidence 
currently of record does not confirm the various overseas 
assignments reported by the Veteran in El Salvador, Guatemala, or 
Egypt.  The Veteran's duty status at the time of symptom onset is 
directly relevant to the claim, and must be ascertained prior to 
proceeding.  38 C.F.R. §§ 3.1(k) (defining service-connected 
disability as that attributable to the line of duty in active 
military, naval, or air service), 3.6 (a)(defining active 
military, naval, and air service as including active duty, and 
certain periods of active duty for training and inactive duty for 
training only).   

In addition to verifying duty status on the reported date of 
symptom onset, the Board finds it appropriate to afford the 
Veteran a VA psychiatric examination in conjunction with his 
claim.  The Board is required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This Veteran is 
currently diagnosed with generalized anxiety disorder and 
depression.  VA treatment record, June 2010.  He also credibly 
describes some difficulties with symptoms of anxiety during 
service, such as requiring Xanax in September 2001 due to his 
fear of flying.  See VA mental health intake assessment, January 
2006.  As there is a very low threshold for the third prong of 
the test regarding indication of nexus for when an examination is 
needed pursuant to the holding in McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006), the Board finds it appropriate to obtain a 
medical opinion in this regard.  

Finally, the Veteran has identified private psychiatric treatment 
providers from whom records have been sought, but some of which 
do not appear to have been obtained as of yet, to include Dr. WC 
for treatment occurring in August 2001.  See Correspondence to 
Veteran, October 2006 (notifying the Veteran that VA would make 
reasonable efforts to assist him, but that it was his 
responsibility to see that VA received all necessary 
documentation from private sources).  One additional follow-up 
request should be sent to any private treatment provider who has 
not submitted records and who has only received one request for 
records to date.  38 C.F.R. § 3.159(c)(1). 



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity to 
request the service personnel records for 
this Veteran, specifically to include all 
Reserve records from April 1997 to his 
documented discharge from Reserve service 
in October 2004.  The specific dates of 
Reserve service and his duty status, to 
include all periods of active duty, active 
duty for training, and inactive duty for 
training, must be verified and documented 
within the claims file.  

2.  AFTER verification of all periods of 
active and inactive military service have 
been documented and included in the claims 
file, determine the Veteran's duty status 
during the period from September 11-26, 
2001, the approximate dates reported for 
onset of the Veteran's in-service 
psychiatric complaints.

3.  Review the claims file and verify 
whether all  identified private treatment 
records have been sought with at least one 
initial and one follow-up request, to 
include records from Dr. WC for treatment 
reported in August 2001.  If not, contact 
the Veteran to obtain consent and 
authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed psychiatric disabilities, to 
include Dr. WC or more recent providers.  
Contact any duly identified and authorized 
practitioner to obtain the relevant 
medical records.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the 
RO/AMC should so specifically state, and 
the documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

5.  After the above requested development 
has been completed, schedule the Veteran 
for a VA mental disorders examination to 
determine the nature and etiology of any 
currently diagnosed psychiatric disorder.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder(s) 
therein;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a); 
(c)   Opine whether any current acquired 
psychiatric disability was at least as 
likely as not (probability of 50 percent 
or greater) incurred in or aggravated by 
active military service (as defined by the 
periods of active, ACTDUTRA, and 
INACTDUTRA service verified in Step 1 
above);
(d)  If you opine that it is at least as 
likely as not that any currently diagnosed 
disability pre-existed active duty 
service, please opine whether any pre-
existing disability was permanently 
aggravated by service (Aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition 
versus a temporary flare-up of symptoms);
(e)  If posttraumatic stress disorder 
(PTSD) is diagnosed, please comply with 
any VA guidance for medical opinions in 
PTSD cases, promulgated since this remand, 
as due to regulations amended in July 2010 
discontinuing the need for stressor 
verification under certain circumstances. 

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

7.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


